Citation Nr: 1442489	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-17 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1. Entitlement to an increased (compensable) rating for service-connected bilateral hearing loss.

2. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and adjustment disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1961 to July 1963.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 rating decision in which the RO denied service connection for PTSD, and continued a noncompensable disability rating for the Veteran's service-connected bilateral hearing loss.  The Veteran filed a notice of disagreement (NOD) in July 2010, and the RO issued a statement of the case (SOC) in April 2011.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in June 2011.

In August 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record.

Although the Veteran claimed, and the RO adjudicated, only the matter of the Veteran's entitlement to service connection for PTSD, the record also reflects a diagnosis of adjustment disorder.  Thus, the Board has expanded the claim involving psychiatric disability to encompass any psychiatric disability raised in the record, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).   

The Board notes that in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files associated with the Veteran's claims.  The VBMS file contains audiology treatment notes from Central California VA Medical Center (VAMC) dated through November 2013, which has not been considered by the RO.  Although the waived of initial agency of original jurisdiction  consideration of any additional evidence received during the in August 2012  hearing, as the Board is remanding both matters (as discussed below), the AOJ will have an opportunity to review the additional evidence.  Documents in Virtual VA are duplicative of the documents in the paper claims file.  

For reasons expressed below, the claims on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims is warranted.  

Regarding the claim for a higher rating for bilateral hearing loss, the most recent examination was in September 2010.  During the Board hearing, the Veteran testified that he started wearing hearing aids in the last year and a half, and that since his last examination, his hearing has gotten worse, especially in his right ear.  See Hearing Transcript, p. 3.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

To ensure that the record reflects the current severity of the Veteran's hearing loss and in light of the Veteran's contentions of increased symptomatology, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the service-connected bilateral hearing loss.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this respect, the AOJ should arrange for the Veteran to undergo a VA audiology examination to assess the severity of his bilateral hearing loss.  

With regard to the claim for service connection for o an acquired psychiatric disorder, the Veteran contends that he is suffering from PTSD primarily as a result having witnessed the death of a fellow soldier.  The Veteran claims that while he was in a summer camp during his active duty for training (ACDUTRA), a fellow w soldier died as a result of a bite by a rattlesnake.  Transcript, pp. 5-6.  Of the Veteran's alleged stressors, this one appears to be the only one independently verifiable. \

With regard to the above-cited stressor, in a June 2010 VA Memorandum, the AOJ determined that information provided pertaining to the stressful events described by the Veteran was insufficient to send to the US Army and Joint Services Records Research Center (JSRRC) and/or were insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  The Memorandum indicates that the Veteran's stressor referencing the death of a fellow soldier as a result of having been bitten by a rattlesnake while on ACDUTRA could not be further researched as the Veteran did not provide the requested date within no more than a 60-day span, the unit of assignment of the Veteran and the victim, the name of the victim, and the location of the event.

During the hearing, the Veteran stated that the stressful incident with regard to the snake bite occurred in June or July 1964, thereby providing a 60-day window.  He also indicated that the incident happened in Fort Irwin, California.  Therefore, the Board believes that the Veteran provided sufficient information regarding his stressor, including providing the approximate dates of the incident and the place where it took place.  As such, on remand, an attempt should be made to corroborate the occurrence of this reported stressor.  

Accordingly, the AOJ should undertake necessary development to attempt to independently verify the Veteran's alleged stressor to specifically include through the JSRRC and any other source(s), as appropriate.  Any additional action necessary for independent verification of the stressor, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating evidence leads to negative results, the AOJ should notify the Veteran of this fact, explaining the efforts taken, and describing further action (if any) to be taken.

The Board further note that the claims file does not clearly indicate the nature of any current psychiatric disability  Various outpatient notes from the VA Medical Center (VAMC) in Fresno, California, do not document a diagnosis of PTSD, although an April 2010 note indicates that the Veteran's "score is consistent with PTSD."  Also, another April 2010 VA outpatient note from Fresno VAMC documents that the Veteran has a diagnosis of adjustment disorder.  Accordingly, if the occurrence of the claimed stressor is established, the AOJ should arrange for the Veteran to undergo a VA mental disorders examination, by a psychologist or psychiatrist, to obtain a medical opinion as to whether the Veteran has an acquired psychiatric disorder, to include PTSD, as a result of such stressor.

The Veteran is hereby advised that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s) for service connection, and shall result in denial of the claim for increased rating.  See 38 C.F.R. § 3.65(a),(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent medical facility.

While these matters are on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

The record reflects that the latest medical records for psychological and audiological evaluation are dated in January 2011 and November 2013, respectively.  However, more recent treatment records may exist.  The Board notes that VA has constructive notice of VA and other Federal generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The AOJ must therefore obtain VA medical records pertaining to the Veteran dated since January 2011 for his psychological evaluation, and dated since November 2013 for his audiological evaluation.   

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to his claims, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period.  In the letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims.  All evidence added to the record since the AOJ's last adjudication must be considered-to include, for the sake of efficiency, evidence associated with the claims file after the Board hearing, notwithstanding the waiver of initial AOJ consideration of such evidence.

Accordingly, these matters are hereby REMANDED for the following actions:

1. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to his claims.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Obtain all pertinent, outstanding records of VA evaluation and/or treatment of the Veteran for hearing loss (since November 2013), and for psychiatric disability (since January 2011).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  Undertake all appropriate actions, to particularly include contact with the JSRRC (and any other appropriate source(s)), to attempt to independently verify the occurrence of the Veteran's alleged stressful experience of the death of his fellow soldier from a snake bite in June or July of 1964.  Any additional action necessary for independent verification of this stressor, to include follow-up action requested by the contacted entity, should be accomplished.

If the search for corroborating evidence leads to negative results, notify the Veteran of this fact, explaining the efforts taken, describe further action (if any) to be taken, and afford him the opportunity to respond.  Also follow up on any additional action suggested by the JSRRC.

All requests and responses received from each contacted entity should be associated with the claims file.

5.  Following completion of the above, prepare a report detailing the results of the attempts to independently verify the results of the alleged stressor.  

If the occurrence of the in-service stressor is established, proceed with the action requested in paragraph 5.  If the in-service stressor cannot be verified, so state in the report, skip the development requested in paragraph 5 below, and proceed with paragraph 6.  

5.  If, and only if, the occurrence of the alleged  in-service stressor is established, after all records and/or responses from each contacted entity have been associated with the claims file,  arrange for the Veteran to undergo a VA mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination repot should include discussion of the Veteran's documented psychiatric history and assertions.  All tests and studies, to include psychological testing, if deemed warranted, should be accomplished, and all clinical findings should be reported in detail.

In rendering a determination as to whether the diagnostic criteria for PTSD are met, the examiner is instructed that only an established in-service stressful event may be considered for the purpose of determining whether exposure to such in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor underlying the diagnosis, and should comment upon the link between the current symptomatology and the established stressor.  

Regardless of whether PTSD is diagnosed, with respect to each diagnosed acquired psychiatric disability other than PTSD (to include adjustment disorder), the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the medically related to the established in-service event.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6. After all records and/or responses from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA audiology examination, by an appropriate medical professional, at a VA medical facility.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All appropriate tests and studies-specifically, audiometric and speech discrimination testing-should be accomplished.  The examiner should provide numeric interpretation of any hearing tests conducted.  The examiner should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz; and then provide the average pure tone threshold for these four frequencies.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85.

The examiner should fully describe the functional effects of the Veteran's hearing loss on his activities of daily living, to include employment.

All testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  If the Veteran fails to report to any scheduled examination(s),  obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

8.  To help avoid a future remand, ensure that all requested actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After accomplishing all requested actions, as well as any additional action deemed warranted by the VCAA, adjudicate the Veteran's claims on appeal.

If the Veteran fails, without good cause, to report to the scheduled audiology examination, in adjudicating the claim for increased rating for bilateral hearing loss, apply the provisions of 38 C.F.R. § 3,655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to particularly include all that added to the record since the last adjudication of the claims) and legal authority.

10.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development.  It is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims e remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


